                                                         THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9   ALISHA SILBAUGH,                                           CASE NO. C18-1182-JCC
10                               Plaintiff,                     ORDER
11           v.

12   R. ALEXANDRER ACOSTA, Secretary of
     Labor,
13
                                 Defendant.
14

15

16           This matter comes before the Court on Plaintiff’s motion to compel discovery (Dkt. No.

17   31). Having thoroughly considered the parties’ briefing and the relevant record, the Court hereby

18   DENIES the motion for the reasons explained herein.

19   I.      BACKGROUND

20           Plaintiff has made three Freedom of Information Act (“FOIA”) requests to Defendant

21   concerning communications between the Federal Aviation Administration (“FAA”) and the

22   Office of Workers Compensation Programs (“OWCP”). (Dkt. No. 5 at 2.) Plaintiff has requested

23   all documents related to a claim for compensation Plaintiff made to the OWCP. (Id. at 2–3.) In

24   response to her request, Defendant provided Plaintiff 351 pages of correspondence between the

25   FAA and the OWCP. (Dkt. No. 31 at 4.) Defendant claims that the 351 pages sent to Plaintiff

26   include all the information contained in her case file. (Id. at 8.) Plaintiff alleges that several


     ORDER
     C18-1182-JCC
     PAGE - 1
 1   documents are missing from the information sent. (Id. at 7.) Plaintiff contends that this is a

 2   violation of her FOIA request, and has moved to compel production of her entire case file. (See

 3   id.)

 4   II.    DISCUSSION

 5          A.      Freedom of Information Act Request

 6          Each agency, upon any request for records which reasonably describes such records and

 7   is made in accordance with published rules, shall make the records promptly available to any

 8   person. 5 U.S.C. § 552(a)(3)(A). “On complaint, the district court of the United States in the
 9   district in which the complainant resides . . . has jurisdiction to enjoin the agency from
10   withholding agency records and to order the production of any agency records improperly
11   withheld from the complainant.” 5 U.S.C. § 552(a)(4)(B). Summary judgment is the procedural
12   vehicle by which nearly all FOIA cases are resolved. Shannahan v. Internal Revenue Serv., Case
13   No. C08-0452-JLR, Dkt. No. 70 at 5 (W.D. Wash. 2008). Courts follow a two-step inquiry when
14   presented with a motion for summary judgment in a FOIA case. Id. First, the court must evaluate
15   whether the agency has met its burden of proving that it fully discharged its obligations under
16   FOIA. Id. Second, the court must determine whether the agency has proven that the information
17   that it did not disclose falls within an exemption to FOIA. Id. In order to justify discovery once
18   the agency has satisfied its burden, the plaintiff must make a showing of bad faith on the part of

19   the agency sufficient to impugn the agency’s affidavits or declarations. Goland v. Cent. Agency,

20   607 F.2d 339, 355 (D.C. Cir. 1978).

21          Defendant has yet to carry its burden regarding the adequacy of its search through

22   dispositive motions practice. (See Dkt. No. 32.) Defendant has not filed any affidavits attesting to

23   the reasonableness of its search, nor produced any evidence establishing the discharge of its

24   duties under FOIA. Because of this, Plaintiff’s motion to compel discovery is premature.

25   Plaintiff cannot impugn the affidavits or declarations submitted by the Defendant agency,

26   because none have been filed in this case. Furthermore, while Plaintiff does make a general


     ORDER
     C18-1182-JCC
     PAGE - 2
 1   allegation of bad faith on the part of Defendant, Plaintiff does not allege what specific actions

 2   Defendant took that were in bad faith. (See Dkt. No. 34.) Nor has Plaintiff alleged what specific

 3   documents or information Defendant is intentionally withholding, despite repeated requests to do

 4   so. (Id.) Plaintiff has also not alleged that Defendant improperly redacted any of the

 5   communications that Plaintiff has received. (Id.) Therefore, Plaintiff has not established grounds

 6   entitling her to discovery, even if the motion was timely.

 7   III.   CONCLUSION

 8          For the foregoing reasons, Plaintiff’s motion to compel discovery (Dkt. No. 31) is
 9   DENIED.
10          DATED this 18th day of July 2019.




                                                           A
11

12

13
                                                           John C. Coughenour
14                                                         UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C18-1182-JCC
     PAGE - 3
